Exhibit 10.6

SHARE PURCHASE AGREEMENT

THIS SHARE PURCHASE AGREEMENT, dated as of June 5, 2019 (as it may from time to
time be amended and including all exhibits referenced herein, this “Agreement”),
is entered into by and between GigCapital2, Inc., a Delaware corporation (the
“Company”), and Northland Securities, Inc., a Minnesota corporation (the
“Purchaser”).

WHEREAS, the Company intends to consummate an underwritten initial public
offering (the “Public Offering”) of 15,000,000 units (“Public Units”), with each
such unit consisting of one share of common stock, par value $0.0001 per share
(“Common Stock”) of the Company, one right to receive one twentieth (1/20) of
one share of Common Stock and one warrant to purchase one share of Common Stock
at an exercise price of $11.50 per share;

WHEREAS, the underwriters engaged for the Public Offering have the option to
purchase up to an additional 2,250,000 Public Units within 45-days of the
closing of the Public Offering, solely to cover over-allotments (the
“Over-Allotment Option”);

WHEREAS, the Purchaser wishes to purchase 100,000 shares of Common Stock, or up
to 120,000 shares of Common Stock if the Over-Allotment Option is exercised in
full (the “Private Underwriter Shares”), in a private placement, as provided
herein;

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

AGREEMENT

Section 1. Authorization, Purchase and Sale; Terms of the Private Underwriter
Shares.

A. Authorization of the Private Underwriter Shares. The Company has duly
authorized the issuance and sale of the Private Underwriter Shares to the
Purchaser.

B. Purchase and Sale of the Private Underwriter Shares.

(i) As payment in full for an initial tranche of 100,000 shares of Common Stock
(the “Initial Private Underwriter Shares”) being purchased under this Agreement,
Purchaser shall pay $1,000,000 (the “Purchase Price”), by wire transfer of
immediately available funds or by such other method as may be reasonably
acceptable to the Company, to the trust account (the “Trust Account”) at a
financial institution to be chosen by the Company, maintained by Continental
Stock Transfer & Trust Company, acting as trustee, upon the closing of the
Public Offering.

(ii) In the event that the Over-Allotment Option is exercised in full or in
part, Purchaser shall purchase up to an additional 20,000 shares of Common Stock
(the “Additional Private Underwriter Shares”), in the same proportion as the
amount of the Over-Allotment Option that is exercised, and simultaneously with
such purchase of Additional Private Underwriter Shares, as payment in full for
the Additional Private Underwriter Shares being purchased hereunder, and upon
the closing of all or any portion of the Over-Allotment Option, Purchaser shall
pay $10.00 per Additional Private Underwriter Share, up to an aggregate amount
of $200,000 by wire transfer of immediately available funds or by such other
method as may be reasonably acceptable to the Company, to the Trust Account.

 

1



--------------------------------------------------------------------------------

(iii) The closing of the purchase and sale of the Initial Private Underwriter
Shares shall take place simultaneously with the closing of the Public Offering
(the “Initial Closing Date”). The closing of the purchase and sale of the
Additional Private Underwriter Shares, if applicable, shall take place
simultaneously with the closing of all or any portion of the Over-Allotment
Option (such closing date, together with the Initial Closing Date, the “Closing
Dates” and each, a “Closing Date”). The closings of the purchase and sale of the
Initial Private Underwriter Shares and the Additional Private Underwriter Shares
shall take place at the offices of Crowell & Moring LLP, 3 Embarcadero Center,
San Francisco, CA 94111, or such other place as may be agreed upon by the
parties hereto.

(iv) At or prior to the time of the Initial Closing Date, the Company and the
Purchaser shall enter into a registration rights agreement (the “Registration
Rights Agreement”) pursuant to which the Company shall grant certain
registration rights to the Purchaser relating to the Private Underwriter Shares.

Section 2. Representations and Warranties of the Company. As a material
inducement to the Purchaser to enter into this Agreement and purchase the
Private Underwriter Shares, the Company hereby represents and warrants to the
Purchaser that:

A. Organization and Corporate Power. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is qualified to do business in every jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on the financial condition, operating results or assets of the Company.
The Company possesses all requisite corporate power and authority necessary to
carry out the transactions contemplated by this Agreement.

B. Authorization; No Breach.

(i) The execution, delivery and performance of this Agreement and the
transactions contemplated hereby has been duly authorized by the Company as of
the Closing Dates. This Agreement constitutes the valid and binding obligation
of the Company, enforceable in accordance with its terms.

(ii) The execution and delivery by the Company of this Agreement, and the
fulfillment of, and compliance with, the respective terms hereof by the Company,
do not and will not as of the Closing Dates (a) conflict with or result in a
breach of the terms, conditions or provisions of, (b) constitute a default
under, (c) result in the creation of any lien, security interest, charge or
encumbrance upon the Company’s capital stock or assets under, (d) result in a
violation of, or (e) require any authorization, consent, approval, exemption or
other action by or notice or declaration to, or filing with, any court or
administrative or governmental body or agency pursuant to the certificate of
incorporation or the bylaws of the Company (each, as in effect on the date
hereof or as may be amended prior to completion of the Public Offering), or any
material law, statute, rule or regulation to which the Company is subject, or
any agreement, order, judgment or decree to which the Company is subject, except
for any filings required after the date hereof under United States federal or
state securities laws.

C. Title to Private Underwriter Shares. Upon issuance in accordance with, and
payment pursuant to, the terms hereof and, the Private Underwriter Shares, will
be duly and validly issued, fully paid and non-assessable. Upon issuance in
accordance with, and payment pursuant to, the terms hereof, the Purchaser will
have good title to the Private Underwriter Shares, free and clear of all liens,
claims and encumbrances of any kind, other than (i) transfer restrictions
hereunder and under the other agreements contemplated hereby, (ii) transfer
restrictions under federal and state securities laws, and (iii) liens, claims or
encumbrances imposed due to the actions of the Purchaser.

 

2



--------------------------------------------------------------------------------

D. Governmental Consents. No permit, consent, approval or authorization of, or
declaration to or filing with, any governmental authority is required in
connection with the execution, delivery and performance by the Company of this
Agreement or the consummation by the Company of any other transactions
contemplated hereby.

Section 3. Representations and Warranties of the Purchaser. As a material
inducement to the Company to enter into this Agreement and issue and sell the
Private Underwriter Shares to the Purchaser, the Purchaser hereby represents and
warrants to the Company that:

A. Organization and Power. The Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the State of Minnesota
and is qualified to do business in every jurisdiction in which the failure to so
qualify would reasonably be expected to have a material adverse effect on the
financial condition, operating results or assets of the Company. The Purchaser
possesses all requisite power and authority necessary to carry out the
transactions contemplated by this Agreement.

B. Authorization; No Breach.

(i) This Agreement constitutes a valid and binding obligation of the Purchaser,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).

(ii) The execution and delivery by the Purchaser of this Agreement and the
fulfillment of and compliance with the terms hereof by the Purchaser does not
and shall not as of the Closing Dates conflict with or result in a breach by the
Purchaser of the terms, conditions or provisions of any agreement, instrument,
order, judgment or decree to which the Purchaser is subject.

C. Investment Representations.

(i) The Purchaser is acquiring the Private Underwriter Shares for the
Purchaser’s own account, for investment purposes only and not with a view
towards, or for resale in connection with, any public sale or distribution
thereof.

(ii) The Purchaser is an “accredited investor” as such term is defined in
Rule 501(a)(3) of Regulation D.

(iii) The Purchaser understands that the Private Underwriter Shares are being
offered and will be sold to it in reliance on specific exemptions from the
registration requirements of the United States federal and state securities laws
and that the Company is relying upon the truth and accuracy of, and the
Purchaser’s compliance with, the representations and warranties of the Purchaser
set forth herein in order to determine the availability of such exemptions and
the eligibility of the Purchaser to acquire the Private Underwriter Shares.

(iv) The Purchaser did not enter into this Agreement as a result of any general
solicitation or general advertising within the meaning of Rule 502(c) under the
Securities Act of 1933, as amended (the “Securities Act”).

 

3



--------------------------------------------------------------------------------

(v) The Purchaser has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Private Underwriter Shares which have been requested by
the Purchaser. The Purchaser has been afforded the opportunity to ask questions
of the executive officers and directors of the Company. The Purchaser
understands that its investment in the Private Underwriter Shares involves a
high degree of risk and it has sought such accounting, legal and tax advice as
it has considered necessary to make an informed investment decision with respect
to the acquisition of the Private Underwriter Shares.

(vi) The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Private Underwriter Shares, or the fairness
or suitability of the investment in the Private Underwriter Shares by the
Purchaser nor have such authorities passed upon or endorsed the merits of the
offering of the Private Underwriter Shares.

(vii) The Purchaser understands that: (a) the Private Underwriter Shares have
not been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (1) subsequently registered thereunder or (2) sold in reliance on an
exemption therefrom; and (b) except as specifically set forth in the
Registration Rights Agreement, neither the Company nor any other person is under
any obligation to register the Private Underwriter Shares under the Securities
Act or any state securities laws or to comply with the terms and conditions of
any exemption thereunder.

(viii) The Purchaser has such knowledge and experience in financial and business
matters, knowledge of the high degree of risk associated with investments in the
securities of companies in the development stage such as the Company, is capable
of evaluating the merits and risks of an investment in the Private Underwriter
Shares and is able to bear the economic risk of an investment in the Private
Underwriter Shares, in the amount contemplated hereunder for an indefinite
period of time. The Purchaser has adequate means of providing for its current
financial needs and contingencies and will have no current or anticipated future
needs for liquidity which would be jeopardized by the investment in the Private
Underwriter Shares. The Purchaser can afford a complete loss of its investments
in the Private Underwriter Shares.

Section 4. Conditions of the Purchaser’s Obligations. The obligations of the
Purchaser to purchase and pay for the Private Underwriter Shares are subject to
the fulfillment, on or before the Closing Dates, of each of the following
conditions:

A. Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true and correct at and as of the
Closing Dates as though then made.

B. Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing Dates.

C. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement.

E. Insider Letter. The Company shall have entered into a letter (the “Insider
Letter”) by and among the Purchaser, the Company and certain other parties,
setting forth certain voting agreements, restrictions on transfer (the
“Lock-ups”) and other agreements applicable to the Private Underwriter Shares,
the terms of which shall be satisfactory to the Purchaser.

 

4



--------------------------------------------------------------------------------

Section 5. Conditions of the Company’s Obligations. The obligations of the
Company to the Purchaser under this Agreement are subject to the fulfillment, on
or before the Closing Dates, of each of the following conditions:

A. Representations and Warranties. The representations and warranties of the
Purchaser contained in Section 3 shall be true and correct at and as of the
Closing Dates as though then made.

B. Performance. The Purchaser shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchaser on or before the
Closing Dates.

C. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement.

D. Registration Rights Agreement. The Company shall have entered into the
Registration Rights Agreement, each on terms satisfactory to the Company.

E. Insider Letter. The Purchaser shall have entered into an Insider Letter
setting forth certain voting agreements, Lock-ups and other agreements
applicable to the Private Underwriter Shares, the terms of which shall be
satisfactory to the Company.

Section 6. Lock-ups. The Purchaser acknowledges that the Private Underwriter
Shares will be subject to the Lock-ups contained in the Insider Letter.
Additionally, the Purchaser acknowledges that the Private Underwriter Shares
will be deemed compensation by the Financial Industry Regulatory Authority
(“FINRA”) and will therefore be subject to lock-up for a period of 180 days
immediately following the date of effectiveness of the Registration Statement on
Form S-1 filed in connection with the Public Offering (the “Registration
Statement”) or commencement of sales of the Public Offering, subject to certain
limited exceptions, pursuant to Rule 5110(g)(1) of the FINRA Manual.
Accordingly, the Private Underwriter Shares may not be sold, transferred,
assigned, pledged or hypothecated for 180 days immediately following the
effective date of the Registration Statement except to any underwriter or
selected dealer participating in the Public Offering and the bona fide officers
or partners of the Purchaser and any such participating underwriter or selected
dealer nor may they be the subject of any hedging, short sale, derivative, put
or call transaction that would result in the economic disposition of the
securities by any person during such 180-day period.

Section 7. Termination. This Agreement may be terminated by the Company at any
time after June 30, 2019 upon written notice to the Purchaser if the closing of
the Public Offering does not occur prior to such date.

Section 8. Survival of Representations and Warranties. All of the
representations and warranties contained herein shall survive the Closing Dates.

Section 9. Definitions. Terms used but not otherwise defined in this Agreement
shall have the meaning assigned to such terms in the Registration Statement.

 

5



--------------------------------------------------------------------------------

Section 10. Miscellaneous.

A. Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors of the parties hereto whether so expressed or not. Notwithstanding
the foregoing or anything to the contrary herein, the parties may not assign
this Agreement, other than assignments by the Purchaser to affiliates thereof.

B. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

C. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, none of which need contain the signatures of more than one party,
but all such counterparts taken together shall constitute one and the same
agreement.

D. Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. The use of the word “including” in this Agreement shall
be by way of example rather than by limitation.

E. Governing Law. This Agreement shall be deemed to be a contract made under the
laws of the State of New York and for all purposes shall be construed in
accordance with the internal laws of the State of New York.

F. Amendments. This letter agreement may not be amended, modified or waived as
to any particular provision, except by a written instrument executed by all
parties hereto.

[Signature page to follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

GIGCAPITAL2, INC.

/s/ Dr. Avi S. Katz

Dr. Avi S. Katz, Executive Chairman of the Board and Chief Executive Officer
NORTHLAND SECURITIES, INC.

/s/ Randy Nitzsche

Name: Randy Nitzsche Title: CEO

Signature page to Share Purchase Agreement (Northland Securities, Inc.)